44 So.3d 137 (2010)
Jean Berton ST. FLEUR, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-2105.
District Court of Appeal of Florida, Third District.
July 21, 2010.
Rehearing Denied October 14, 2010.
Jean Berton St. Fleur, in proper person.
Bill McCollum, Attorney General, and Douglas J. Glaid, Senior Assistant Attorney General, for appellee.
Before COPE and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is an appeal of an order denying a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. Because defendant-appellant St. Fleur received a deportation order prior to the announcement of State v. Green, 944 So.2d 208 (Fla.2006), the defendant was not entitled to relief under that decision. See Markland v. State, 971 So.2d 832 (Fla. 3d DCA 2007); St. Fleur v. State, 840 So.2d 261 (Fla. 3d DCA 2002).
With regard to the assertion that there was a double jeopardy violation in connection with the defendant's sentencing, we have taken judicial notice of this court's file in St. Fleur v. State, 948 So.2d 769, and conclude that the double jeopardy issue was decided adversely to the defendant in *138 2007. St. Fleur v. State, 948 So.2d 769 (Fla. 3d DCA 2007).
Affirmed.